Title: From Thomas Jefferson to James Lyle, 14 December 1794
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello Dec. 14. 1794.

On this day my Bedford bonds of the 2d. instalment become due. Yet but one person has called on me. William Milliner called yesterday and paid me £72–8–8 which I now send you by Mr. Randolph to be applied to the discharge of my bonds in the order in which they are paiable. He promised me he would pay the balance £49-18-10 at the Bedford court of the present month to Mr. Clarke, who will of course remit it to you. I shall keep these second bonds in my hands till such time in the spring as will admit the debtors to sell their crops, and send you the money as fast as paid, and put the bonds unpaid into Clarke’s hands then to be sued. I have further had them informed that they may pay to Mr. Clarke tho’ the bonds remain with me. I remitted to Milliner the forfeiture of interest on condition his whole balance shall be paid at Bedford court. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

